Per Curiam.
Respondent was admitted to practice by this Court in 1996 and maintains a law office in Latham, Albany County.
Respondent was previously disciplined by this Court on October 20, 2003 for mishandling of his escrow account for which he received a suspension of one year, which was stayed on condition that he submit semiannual reports by a certified public accountant confirming that he has properly maintained his escrow account (Matter of Reilly, 309 AD2d 965 [2003]). Thereafter, this Court vacated the stay and suspended respondent by order dated March 22, 2004 (Matter of Reilly, 5 AD3d 944 [2004]).
Petitioner filed a petition of charges against respondent for converting client funds in violation of Code of Professional Responsibility DR 1-102 (a) (5) and (7) (22 NYCRR 1200.3 [a] [5], [7]) and DR 9-102 (a) (22 NYCRR 1200.46 [a]), neglecting legal matters in violation of DR 6-101 (a) (3) (22 NYCRR 1200.30 *737[a] [3]), attempting to mislead and deceive petitioner in violation of DR 1-102 (a) (4), (5) and (7) (22 NYCRR 1200.3 [a] [4], [5], [7]), failing to communicate with his clients in violation of DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5]), failing to maintain required escrow account records in violation of DR 9-102 (d) (22 NYCRR 1200.46 [d]), and failing to cooperate with petitioner in violation of DR 1-102 (a) (5) and (7) (22 NYCRR 1200.3 [a] [5], [7]). Respondent has admitted all of the charges in his verified answer and has been heard in mitigation.
The conduct underlying the instant charges occurred before October 20, 2003, the date of the initial disciplinary decision against respondent. Respondent closed his practice in the fall of 2003. He also indicated that he and his family experienced various personal difficulties and health problems during this time period. He has sought and is continuing treatment by a therapist. Under all the circumstances, we conclude that respondent should be suspended from the practice of law for a period of two years, effective immediately.
Cardona, P.J., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that respondent is found guilty of professional misconduct as specified in the petition, and it is further ordered that respondent is suspended from the practice of law for a period of two years, effective immediately, and until further order of this Court, and it is further ordered that respondent, while so suspended from practice, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).